DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth – This is a DIVISIONAL application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2013/0242947 and further in view of Chen et al. US 2014/003240 (CHEN #2)
As per claim 1, Chen et al. US 2013/0242947 teaches a wireless communication device for user equipment side (Figure 15 shows UE/Wireless device #720 and BTS/Node #710), comprising: 
at least one processor configured to 5control a transmission of an uplink signal providing directional information to a base station (Figure 15 shows Wireless Device #720 has processing module #722 which inherently controls all aspects of the device.  Also see figure 16); 
parse indication information from the base station (Fig. 1 shows how data is parsed during transmission/reception to from UE and BTS.  Below teaches that there are multiple CS messages that can be transmitted which are “parsed” differently), 
[0039] Channel information can be reported from the UE back to the eNodeB providing the RSs from which the channel information was measured. For examples consistent with the 3GPP LTE standards, the report can be a Channel State Information-Reference Signal (CSI-RS) report that can comprise various CSI message types. These various Channel State Information (CSI) message types can be tailored to a number of antenna ports and/or a Physical Uplink Control CHannel (PUCCH) type, as discussed below.
wherein the indication information is determined by the base station based on the directional information (Para #52 below teaches directional information that can be used for processing/parsing of data), 
 [From Para #52]: Beamforming can improve an array gain, which can be a concentration of energy in one or more given directions via precoding. Beamforming can allow multiple users located in different directions to be served simultaneously (e.g., multi-user MIMO). In LTE, UERS can be used to enable a wireless device to demodulate beamformed data coherently. For example, an eNodeB may use a correlated array of physical antenna elements to generate a narrow beam in the direction of a particular UE. Such a beam can experience a different channel response between the eNodeB and UE, thus UE-specific RSs (UERS) can be used to enable the UE to demodulate the beamformed data coherently.
wherein the indication information indicates a Channel State Information Reference Signal CSI-RS 10mechanism to be adopted, wherein the CSI-RS mechanism is selected from a beamformed CSI-RS and a non-precoded CSI-RS (Para #52 teaches that both beamforming and precoding can be used for communications); 
 [0052] Beamforming (also referred to as spatial multiplexing or spatial filtering) can be a signal processing technique used in antenna arrays for directional signal transmission or reception. Beamforming can be achieved by combining elements in the array in such a way that signals at particular angles experience constructive interference while others experience destructive interference. Beamforming can be used in transmission (or reception) to achieve spatial selectivity. Beamforming can improve an array gain, which can be a concentration of energy in one or more given directions via precoding. Beamforming can allow multiple users located in different directions to be served simultaneously (e.g., multi-user MIMO). In LTE, UERS can be used to enable a wireless device to demodulate beamformed data coherently. For example, an eNodeB may use a correlated array of physical antenna elements to generate a narrow beam in the direction of a particular UE. Such a beam can experience a different channel response between the eNodeB and UE, thus UE-specific RSs (UERS) can be used to enable the UE to demodulate the beamformed data coherently. For closed-loop beamforming, a wireless device can provide feedback based on the received channel including the UERS. The feedback can include a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI). Open-loop beamforming can have limited feedback relative to closed-loop beamforming.
	[from Para #47]:  A precoding vector w can be used by antenna port x. To provide minimal interference from the localized ePDCCH transmission, the precoding vector applied to UERS port 10 (for the distributed ePDCCH transmission) can be orthogonal to the precoding vector w. The precoding vector for the one UERS port (e.g. UERS port 10) used for the distributed ePDCCH transmission can be represented by orth(w) where orth(w) is a precoding vector that is orthogonal to w. In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
control a measurement of a CSI-RS from the base station according to the indicated CSI-RS mechanism; and 
[from Para #47]:  In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
generate a Channel State Information CSI report based on a measurement for the 15CSI-RS from the base station according to the indicated CSI-RS mechanism, 
[from Para #47]:  In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
but is silent on wherein for the beam formed CSI-RS, the indication information further indicates the CSI report needs to contain a channel quality indication CQI and CSI-RS resource indicator CRI and does not need to contain a rank indication RI and a precoding matrix indication PMI AND wherein for the beam formed CSI-RS, the CSI report contains a CQI and a 20CRI, and does not contain a RI and a PMI.  
At least Chen et al. US 2014/003240 (CHEN #2) teaches various messages that include different parameters being reported, to include CQI and CSI-RS (resource) indicator and/or RI and PMI.  Some of these parameters are combined in one message whereas other times there might be just one parameter sent, OR a different combination of parameters.  Hence one skilled sees that a Design Choice occurs, ie. obvious to try modifications with predicatable results being the outcome.   Thusly, the CSI Reporting message types seen below, such as 2, 2a, 2b, 2e, 2f, 3, 5, 5a, 6, 7, etc. can literally include some/all of the parameters such as CQI, CSI-RS resource indicator, Rank Indicator, PMI, etc., in one message or in different combinations split across different messages.  Further note that the “message type” would dictate the parameters that were measured and are being reported, which reads on the limitations as well:
3. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to multiple antenna ports that comprise one of two and four antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5a message and a CSI reporting type 2 message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2 message carrying a Precoding Matrix Indicator (PMI) and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator, and both a CSI reporting type 3 message and a CSI reporting type 2d message, the CSI reporting type 3 message carrying an RI, the CSI reporting type 2d message carrying a CSI-RS indicator, a PMI, and a CQI. 
4. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5a message and a CSI reporting type 2c message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2c message carrying a first Precoding Matrix Indicator (PMI), a second PMI and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator; and each of a CSI reporting type 3 message, a CSI reporting type 2e message, and a CSI reporting type 4 message, the CSI reporting type 3 message carrying an RI, the CSI reporting type 2e message carrying a CSI-RS indicator, a first PMI, and a second PMI for the best CSI-RS resource recommended by the CSI-RS indicator, and the CSI reporting type 4 message carrying a CQI. 
5. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5 message and a CSI reporting type 2f message, the CSI reporting type 5 message carrying a Rank Indicator (RI) and a first Precoding Matrix Indicator (PMI), the CSI reporting type 2f message carrying a CSI-RS indicator, a second PMI for a best CSI-RS resource recommended by the CSI-RS indicator, and a CQI; and both a CSI reporting type 5a message and a CSI reporting type 2b message, the CSI reporting type 5a message carrying an RI, a first PMI, and a CSI-RS indicator, the CSI reporting type 2b message carrying a second PMI for a best CSI-RS resource recommended by the CSI-RS indicator and a CQI. 
6. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 5 message, and a CSI reporting type 2b message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead, the CSI reporting type 5 message carries an RI and a first Precoding Matrix Indicator (PMI) for a best CSI-RS resource recommended by the CSI-RS indicator, and the CSI reporting type 2b message carries a second PMI and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI. 
7. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to multiple antenna ports that comprise one of two and four antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: each of a CSI reporting type 5a message, a CSI reporting type 2 message, and a CSI reporting type 1 message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2 message carrying a Precoding Matrix Indicator (PMI) and a Wide Band Channel Quality Indicator (WBCQI) for the best CSI-RS resource recommended by the CSI-RS indicator, the CSI reporting type 1 message carrying a sub-band Channel Quality Indicator (CQI); and each of a CSI reporting type 3 message, a CSI reporting type 2d message, and a CSI reporting type 1 message, the CSI reporting type 3 message carrying a Rank Indicator (RI), the CSI reporting type 2d message carrying a CSI-RS indicator, a PMI, and a WBCQI for a best CSI-RS resource recommended by the CSI-RS indicator, the CSI reporting type 1 message carrying a sub-band CQI. 
8. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: each of a CSI reporting type 2a message, a CSI reporting type 2b message, a CSI reporting type 1 message, and a CSI reporting type 6a message, the CSI reporting type 2a message carrying a first Precoding Matrix Indicator (PMI), the CSI reporting type 2b message carrying a second PMI and a Wide Band Channel Quality Indicator (WBCQI), the CSI reporting type 1 message carrying a sub-band Channel Quality Indicator (CQI), and the CSI reporting type 6a message carrying a Rank Indicator (RI), a CSI-RS indicator and a Precoding Type Indicator (PTI), and each of a CSI reporting type 2g message, a CSI reporting type 2b message, a CSI reporting type 1 message, and a CSI reporting type 6 message, the CSI reporting type 2g message carrying a first PMI and a CSI-RS indicator, the CSI reporting type 2b message carrying a second PMI and a WBCQI, the CSI reporting type 1 message carrying a sub-band CQI, and the CSI reporting type 6 message carrying a Rank Indicator (RI) and a PTI. 
9. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 6 message, a CSI reporting type 2a message, a CSI reporting type 2b message, and a CSI reporting type 1a message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead, the CSI reporting type 6 message carries an RI, and a Precoding Type Indicator (PTI) for the recommended CSI-RS resource, the CSI reporting type 2a message carries a first Precoding Matrix Indicator (PMI), the CSI reporting type 2b message carries a second PMI and a Wide Band Channel Quality Indicator (WBCQI), and the CSI reporting type 1 message carries a sub-band Channel Quality Indicator (CQI). 
10. The device of claim 1, wherein the reporting module reports at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 3 message, and one of a CSI reporting type 2 message and a CSI reporting type 2c message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator that recommends a best CSI-RS resource based on a superior spectral efficiency and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead; the CSI reporting type 3 message carries an RI for the best CSI-RS resource recommended by the CSI-RS indicator; the CSI reporting type 2 message carries a Precoding Matrix Indicator (PMI) and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI; and the CSI reporting type 2c message carries a first Precoding Matrix Indicator (PMI), a second PMI, and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that wherein for the beam formed CSI-RS, the indication information further indicates the CSI report needs to contain a channel quality indication CQI and CSI-RS resource indicator CRI and does not need to contain a rank indication RI and a precoding matrix indication PMI AND wherein for the beam formed CSI-RS, the CSI report contains a CQI and a 20CRI, and does not contain a RI and a PMI, to provide the ability to have multiple messages that contain multiple different parameters for flexibility in reporting said parameters to the BTS/eNB to optimize the communications between the UE and said BTS/eNB.

25As per claims 3 and 11, the combo teaches claim 1/9, wherein for the non-precoded CSI-RS, the indication information further indicates the CSI report needs to contain at least one of the CQI, the RI and the PMI, wherein for the non-precoded CSI-RS, the CSI report contains at least one of the CQI, the RI and the PMI (See previous, Chen #2 teaches multiple messages (eg. Types 1 thru 7, etc.) that include/exclude different parameters, to include/exclude CQI, RI, first/second PMI’s, CSI resources, WBCQI, etc., which reads on the limitation.

As per claim 9, Chen et al. US 2013/0242947 teaches a wireless communication method, implemented in circuitry, for user equipment side, (Figure 15 shows UE/Wireless device #720 and BTS/Node #710), comprising: 
controlling, by the circuitry, 5a transmission of an uplink signal providing directional information to a base station (Figure 15 shows Wireless Device #720 has processing module #722 which inherently controls all aspects of the device.  Also see figure 16); 
parsing, by the circuitry, indication information from the base station (Fig. 1 shows how data is parsed during transmission/reception to from UE and BTS.  Below teaches that there are multiple CS messages that can be transmitted which are “parsed” differently), 
[0039] Channel information can be reported from the UE back to the eNodeB providing the RSs from which the channel information was measured. For examples consistent with the 3GPP LTE standards, the report can be a Channel State Information-Reference Signal (CSI-RS) report that can comprise various CSI message types. These various Channel State Information (CSI) message types can be tailored to a number of antenna ports and/or a Physical Uplink Control CHannel (PUCCH) type, as discussed below.
wherein the indication information is determined by the base station based on the directional information (Para #52 below teaches directional information that can be used for processing/parsing of data), 
 [From Para #52]: Beamforming can improve an array gain, which can be a concentration of energy in one or more given directions via precoding. Beamforming can allow multiple users located in different directions to be served simultaneously (e.g., multi-user MIMO). In LTE, UERS can be used to enable a wireless device to demodulate beamformed data coherently. For example, an eNodeB may use a correlated array of physical antenna elements to generate a narrow beam in the direction of a particular UE. Such a beam can experience a different channel response between the eNodeB and UE, thus UE-specific RSs (UERS) can be used to enable the UE to demodulate the beamformed data coherently.
wherein the indication information indicates a Channel State Information Reference Signal CSI-RS 10mechanism to be adopted, wherein the CSI-RS mechanism is selected from a beamformed CSI-RS and a non-precoded CSI-RS (Para #52 teaches that both beamforming and precoding can be used for communications); 
 [0052] Beamforming (also referred to as spatial multiplexing or spatial filtering) can be a signal processing technique used in antenna arrays for directional signal transmission or reception. Beamforming can be achieved by combining elements in the array in such a way that signals at particular angles experience constructive interference while others experience destructive interference. Beamforming can be used in transmission (or reception) to achieve spatial selectivity. Beamforming can improve an array gain, which can be a concentration of energy in one or more given directions via precoding. Beamforming can allow multiple users located in different directions to be served simultaneously (e.g., multi-user MIMO). In LTE, UERS can be used to enable a wireless device to demodulate beamformed data coherently. For example, an eNodeB may use a correlated array of physical antenna elements to generate a narrow beam in the direction of a particular UE. Such a beam can experience a different channel response between the eNodeB and UE, thus UE-specific RSs (UERS) can be used to enable the UE to demodulate the beamformed data coherently. For closed-loop beamforming, a wireless device can provide feedback based on the received channel including the UERS. The feedback can include a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI). Open-loop beamforming can have limited feedback relative to closed-loop beamforming.
	[from Para #47]:  A precoding vector w can be used by antenna port x. To provide minimal interference from the localized ePDCCH transmission, the precoding vector applied to UERS port 10 (for the distributed ePDCCH transmission) can be orthogonal to the precoding vector w. The precoding vector for the one UERS port (e.g. UERS port 10) used for the distributed ePDCCH transmission can be represented by orth(w) where orth(w) is a precoding vector that is orthogonal to w. In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
Controlling, by the circuitry, a measurement of a CSI-RS from the base station according to the indicated CSI-RS mechanism; and 
[from Para #47]:  In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
and generating, by the circuitry, a Channel State Information CSI report based on a measurement for the CSI-RS from the base station according to the indicated CSI-RS mechanism,
 	[from Para #47]:  In an example, the precoding vectors w and orth(w) can be included in a codebook for spatial multiplexing (e.g., beamforming) and correspond to a feedback report, such as a precoding matrix indicator (PMI), a rank indicator (RI), or a channel quality indicator (CQI).
but is silent on wherein for the beam formed CSI-RS, the indication information further indicates the CSI report needs to contain a channel quality indication CQI and CSI-RS resource indicator CRI and does not need to contain a rank indication RI and a precoding matrix indication PMI AND wherein for the beam formed CSI-RS, the CSI report contains a CQI and a 20CRI, and does not contain a RI and a PMI.  
At least Chen et al. US 2014/003240 (CHEN #2) teaches various messages that include different parameters being reported, to include CQI and CSI-RS (resource) indicator and/or RI and PMI.  Some of these parameters are combined in one message whereas other times there might be just one parameter sent, OR a different combination of parameters.  Hence one skilled sees that a Design Choice occurs, ie. obvious to try modifications with predicatable results being the outcome.   Thusly, the CSI Reporting message types seen below, such as 2, 2a, 2b, 2e, 2f, 3, 5, 5a, 6, 7, etc. can literally include some/all of the parameters such as CQI, CSI-RS resource indicator, Rank Indicator, PMI, etc., in one message or in different combinations split across different messages.  Further note that the “message type” would dictate the parameters that were measured and are being reported, which reads on the limitations as well:
3. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to multiple antenna ports that comprise one of two and four antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5a message and a CSI reporting type 2 message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2 message carrying a Precoding Matrix Indicator (PMI) and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator, and both a CSI reporting type 3 message and a CSI reporting type 2d message, the CSI reporting type 3 message carrying an RI, the CSI reporting type 2d message carrying a CSI-RS indicator, a PMI, and a CQI. 
4. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5a message and a CSI reporting type 2c message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2c message carrying a first Precoding Matrix Indicator (PMI), a second PMI and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator; and each of a CSI reporting type 3 message, a CSI reporting type 2e message, and a CSI reporting type 4 message, the CSI reporting type 3 message carrying an RI, the CSI reporting type 2e message carrying a CSI-RS indicator, a first PMI, and a second PMI for the best CSI-RS resource recommended by the CSI-RS indicator, and the CSI reporting type 4 message carrying a CQI. 
5. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: both a CSI reporting type 5 message and a CSI reporting type 2f message, the CSI reporting type 5 message carrying a Rank Indicator (RI) and a first Precoding Matrix Indicator (PMI), the CSI reporting type 2f message carrying a CSI-RS indicator, a second PMI for a best CSI-RS resource recommended by the CSI-RS indicator, and a CQI; and both a CSI reporting type 5a message and a CSI reporting type 2b message, the CSI reporting type 5a message carrying an RI, a first PMI, and a CSI-RS indicator, the CSI reporting type 2b message carrying a second PMI for a best CSI-RS resource recommended by the CSI-RS indicator and a CQI. 
6. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 1-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 5 message, and a CSI reporting type 2b message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead, the CSI reporting type 5 message carries an RI and a first Precoding Matrix Indicator (PMI) for a best CSI-RS resource recommended by the CSI-RS indicator, and the CSI reporting type 2b message carries a second PMI and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI. 
7. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to multiple antenna ports that comprise one of two and four antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: each of a CSI reporting type 5a message, a CSI reporting type 2 message, and a CSI reporting type 1 message, the CSI reporting type 5a message carrying a Rank Indicator (RI) and a CSI-RS indicator which recommends a best CSI-RS resource based on a superior spectral efficiency, the CSI reporting type 2 message carrying a Precoding Matrix Indicator (PMI) and a Wide Band Channel Quality Indicator (WBCQI) for the best CSI-RS resource recommended by the CSI-RS indicator, the CSI reporting type 1 message carrying a sub-band Channel Quality Indicator (CQI); and each of a CSI reporting type 3 message, a CSI reporting type 2d message, and a CSI reporting type 1 message, the CSI reporting type 3 message carrying a Rank Indicator (RI), the CSI reporting type 2d message carrying a CSI-RS indicator, a PMI, and a WBCQI for a best CSI-RS resource recommended by the CSI-RS indicator, the CSI reporting type 1 message carrying a sub-band CQI. 
8. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, one of: each of a CSI reporting type 2a message, a CSI reporting type 2b message, a CSI reporting type 1 message, and a CSI reporting type 6a message, the CSI reporting type 2a message carrying a first Precoding Matrix Indicator (PMI), the CSI reporting type 2b message carrying a second PMI and a Wide Band Channel Quality Indicator (WBCQI), the CSI reporting type 1 message carrying a sub-band Channel Quality Indicator (CQI), and the CSI reporting type 6a message carrying a Rank Indicator (RI), a CSI-RS indicator and a Precoding Type Indicator (PTI), and each of a CSI reporting type 2g message, a CSI reporting type 2b message, a CSI reporting type 1 message, and a CSI reporting type 6 message, the CSI reporting type 2g message carrying a first PMI and a CSI-RS indicator, the CSI reporting type 2b message carrying a second PMI and a WBCQI, the CSI reporting type 1 message carrying a sub-band CQI, and the CSI reporting type 6 message carrying a Rank Indicator (RI) and a PTI. 
9. The device of claim 1, wherein: the at least one CSI-RS report is configured with respect to eight antenna ports for a Physical Uplink Control CHannel (PUCCH) of mode 2-1; and the reporting module reports the at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 6 message, a CSI reporting type 2a message, a CSI reporting type 2b message, and a CSI reporting type 1a message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead, the CSI reporting type 6 message carries an RI, and a Precoding Type Indicator (PTI) for the recommended CSI-RS resource, the CSI reporting type 2a message carries a first Precoding Matrix Indicator (PMI), the CSI reporting type 2b message carries a second PMI and a Wide Band Channel Quality Indicator (WBCQI), and the CSI reporting type 1 message carries a sub-band Channel Quality Indicator (CQI). 
10. The device of claim 1, wherein the reporting module reports at least one CSI-RS report by sending, to the eNodeB, each of a CSI reporting type 7 message, a CSI reporting type 3 message, and one of a CSI reporting type 2 message and a CSI reporting type 2c message, wherein: the CSI reporting type 7 message carries a CSI-RS indicator that recommends a best CSI-RS resource based on a superior spectral efficiency and has a periodicity that is one of equal to and a multiple of a Rank Indicator (RI) periodicity, making use of a relatively slow variability with respect to vertical CSI to reduce overhead; the CSI reporting type 3 message carries an RI for the best CSI-RS resource recommended by the CSI-RS indicator; the CSI reporting type 2 message carries a Precoding Matrix Indicator (PMI) and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI; and the CSI reporting type 2c message carries a first Precoding Matrix Indicator (PMI), a second PMI, and a Channel Quality Indicator (CQI) for the best CSI-RS resource recommended by the CSI-RS indicator and conditioned on the RI. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that wherein for the beam formed CSI-RS, the indication information further indicates the CSI report needs to contain a channel quality indication CQI and CSI-RS resource indicator CRI and does not need to contain a rank indication RI and a precoding matrix indication PMI AND wherein for the beam formed CSI-RS, the CSI report contains a CQI and a 20CRI, and does not contain a RI and a PMI, to provide the ability to have multiple messages that contain multiple different parameters for flexibility in reporting said parameters to the BTS/eNB to optimize the communications between the UE and said BTS/eNB.



Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2013/0242947 / Chen et al. US 2014/003240 (CHEN #2) and further in view of Josiam et al. US 2014/0044044
As per claims 2 and 10, the combo teaches claim 1/9, but is silent on wherein the uplink signal comprises a sounding reference signal.  
At least Josiam et al. US 2014/0044044 teaches that an uplink signal can be a sounding signal:
 [0078] For those familiar in the art, the BS is a general transmitting device and mobile station is a general receiving device. The use of terms BS and MS is not meant to be limit the context to a cellular system and can be applied to any other wireless network. Also, the procedure outlined in the embodiment can be applied to an uplink network where the BS may request additional channel sounding reference symbols to be transmitted in specific directions specified by the BS to refine the uplink channel estimates in addition to the general sounding reference symbols transmitted as per allocation by the BS.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that wherein the uplink signal comprises a sounding reference signal, to provide the ability to use well-known sounding signals (ie. reference signals) that are transmitted and measure to optimize communications .




Allowable Subject Matter
Claim 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical limitations that are not found in at least the prior art of record, either alone or in combination.
NOTE that these claims require intervening claims for allowability.

30Claim 4:  wherein the processor is further configured to: control a transmission of the CSI report to the base station, wherein CSI of a - 27 -Attorney Docket No. 10631US02DIV corresponding CSI-RS resource subset is reported according to the indicated CSI-RS mechanism, wherein the corresponding CSI-RS resource subset can be indicated by CRI.  
Claim 5:  wherein the CSI-RS 5resource subset for the beamformed CSI-RS and the CSI-RS resource subset for the non-precoded CSI-RS are set to be orthogonal to each other.  
Claim 6:  wherein the processor is further configured to:  10determine, based on information indicating the number of ports of CSI-RS resource for a corresponding CSI-RS mechanism from the base station, CSI-RS ports for the CSI-RS mechanism allocated to the user equipment.  
Claim 7:  wherein determining the 15CSI-RS port comprises: determining the CSI-RS port from a first group of ports starting from a minimum port number of the CSI-RS resource; or determining the CSI-RS port from a second group of ports starting from a maximum port number of the CSI-RS resource in response to a specific signaling from the base station.  
Claim 8: wherein the processor is further configured to: determine, based on indication information regarding one of a plurality of predetermined manners from the base station, the CSI-RS ports for the corresponding CSI-RS mechanism 25allocated to the user equipment in the indicated predetermined manner.  
Claim 12: wherein the method further comprises:  25controlling, by the circuitry, a transmission of the CSI report to the base station, wherein CSI of a corresponding CSI-RS resource subset is reported according to the indicated CSI-RS mechanism, wherein the corresponding CSI-RS resource subset can be indicated by CRI.  
Claim 13: wherein the CSI-RS 30resource subset for the beamformed CSI-RS and the CSI-RS resource subset for the non-precoded CSI-RS are set to be orthogonal to each other.  
Claim 14: wherein the method further comprises: determining, by the circuitry, based on information indicating the number of ports of CSI-RS resource for a corresponding CSI-RS mechanism from the base station, CSI-RS ports 5for the CSI-RS mechanism allocated to the user equipment.  
Claim 15: wherein determining the CSI-RS port comprises: determining, by the circuitry, the CSI-RS port from a first group of ports starting from a 10minimum port number of the CSI-RS resource; or determining, by the circuitry, the CSI-RS port from a second group of ports starting from a maximum port number of the CSI-RS resource in response to a specific signaling from the base station.  
15Claim 16: wherein the method further comprises: determining, by the circuitry, based on indication information regarding one of a plurality of predetermined manners from the base station, the CSI-RS ports for the corresponding CSI-RS mechanism allocated to the user equipment in the indicated 20predetermined manner.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9681425  Rank-specific feedback for improved MIMO support

US 20170070277  METHOD AND APPARATUS FOR CSI REPORTING ON PUCCH

US 9705575  Advanced feedback and reference signal transmissions for MIMO wireless communication systems

US 20160182137  	CHANNEL STATE INFORMATION FEEDBACK SCHEMES FOR FD-MIMO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414